          Case 2:18-cv-04829-WB Document 19 Filed 10/01/19 Page 9 of 9




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN HOLLOWAY                                                         CIVIL ACTION

               V.

JOHN WETZEL, et al.                                                    NO. 18-4829


                                             ORDER


              AND NOW, this      ,raay      of   1\J ti\J(UA,\~-t.V'° , 2019, upon careful and
independent consideration of the pleadings and record herein, and after review of the Report and

Recommendation of Thomas J. Rueter, United States Magistrate Judge, it is hereby

                                           ORDERED

               1.     The Report and Recommendation is APPROVED and ADOPTED;

              2.      The petition for writ of habeas corpus is DENIED;

              3.      A certificate of appealability is not granted.




                                                      WENDY BEETLESTONE, J.
